Conviction of stabbing was authorized by the evidence.
                         DECIDED APRIL 9, 1942.
The defendant was indicted for assault with intent to murder and convicted of unlawful stabbing. The indictment charged him with the offense of assault with intent to murder, in that with a knife, being a weapon likely to produce death, he did, unlawfully and with malice aforethought, beat, strike, cut, and stab the prosecutor, with the intent then and there to kill and murder him. The evidence, while conflicting, authorized the verdict. The special grounds of the motion for new trial, excepting to those portions of the judge's charge where he charged the law of manslaughter and the law of stabbing, are without merit, the sole complaint being that such instructions were not authorized by the evidence. The refusal to grant a new trial was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur. *Page 256